Citation Nr: 1445258	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  03-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a low back disability prior to September 10, 2007 and to a disability evaluation in excess of 40 percent thereafter, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 13, 2009.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back disability or medications taken for service-connected disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability or medications taken for service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

 The Veteran had active service from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The December 2002 rating decision denied the Veteran's claim for an increased evaluation for a low back disability and the August 2010 rating decision denied, in pertinent part, service connection for a bilateral knee disability.

In a January 2008 Supplemental Statement of the Case (SSOC), the RO increased the Veteran's disability evaluation for her low back disability from 20 percent to 40 percent, effective September 10, 2007.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and her spouse testified at two hearings before the undersigned.  

In September 2009 the Board remanded the issue of entitlement to an increased evaluation for a low back disability to the RO.  In July 2013, the Board denied an increased evaluation for the low back disability and remanded the issue of service connection for bilateral knee disability.

The Veteran appealed the Board's July 2013 denial of an increased rating for low back disability to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an April 2014 Order, vacated the Board's July 2013 decision pertaining to the ratings for the low back and remanded the matter to the Board.  In April 2014, the Board remanded this case.


FINDINGS OF FACT

1.  Prior to February 23, 2006, the Veteran's low back disability was predominantly manifested by severe limitation of motion, but not by pronounced neurological dysfunction or incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

2.  From February 23, 2006, the Veteran's low back disability was manifested by pronounced intervertebral disc syndrome, but not by ankylosis of the spine.  

3.  For the entire appeal period, the Veteran meets the schedular criteria for TDIU, but only from October 1, 2006, have the Veteran's service-connected disabilities precluded her from securing or following a substantially gainful occupation.

4.  Bilateral knee disability to include arthritis was not manifest during service, within one year of service, and is not attributable to service or to service-connected disability including medications taken for service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to February 23, 2006, the criteria for a 40 percent rating for service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).

2.  From February 23, 2006, the criteria for a 60 percent rating for service-connected low back disability are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002). 

3.  From October 1, 2006, the Veteran is individually unemployable by reason of her service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).

4.  Bilateral knee disability including arthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is bilateral knee disability to include arthritis proximately due to, the result of, or aggravated by a service-connected disability or medications taken for service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided VCAA notification in November 2002, then later in March 2008 and March 2010 for the low back issue and in December 2009 for the bilateral knee issue.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at Board hearings.  The hearings were adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

VA records show that in September 2002 she complained of chronic back pain.  She used a TENS unit for relief.  She did not use assistive devices to walk.  She stated that an increase in back pain caused a decrease in her activities.  Upon examination, her flexion was from 0 to 80 degrees, with pain from 70 to 80 degrees.  Her extension was from 0 to 10 degrees, and her lateral flexion was from 0 to 15 degrees bilaterally.  Lateral rotation was not measured.  Her EMG was normal. 

Under Diagnostic Code 5292, effective prior to September 23, 2002, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 2002, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  Finally, a maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Effective prior to September 23, 2002, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

The most appropriate rating under the former ratings is a 40 percent rating under Diagnostic Code 5292 because the Veteran exhibited severe limitation of extension and nearly severe on lateral flexion.  The Board recognizes that flexion was not severe, but in consideration of the Veteran's complaints of pain per DeLuca and the other limitation of the ranges of motion, the Board finds that the 40 percent rating is warranted.  A higher rating is not warranted because the Veteran did not exhibit severe neurological manifestations.  Her EMG was normal and although the Veteran had a herniated nucleus pulposus, she did not have pronounced manifestations.  

In considering any other applicable codes, under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran does not have a demonstrable deformity of a vertebral body.  Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Here, the evidence does not show that the Veteran ever had ankylosis of the spine.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In October 2002, an MRI performed at the Ohio State University Medical Center showed right primarily lateral disc herniation at L4-L5 with right foraminal encroachment, degenerative changes of the facets at L4-L5 and L5-S1, and minor degenerative changes at T11-T12.

At a June 2003 VA orthopedic consult, the physician noted "marked" limitation of motion.  The Veteran's knee jerks were hyperactive and her ankle jerks were "barely perceptible."  She was diagnosed with degenerative joint disease (DDD) at L4-L5.  At a second June 2003 appointment, she was noted to have "mark[ed]" limitation of motion.  June 2003 x-rays showed a mild disc bulge at L4-5.

The Board must consider both the criteria in effect prior to September 23, 2002, and the criteria which came into effect as of September 23, 2002.  The Veteran's rating of 40 percent (per above), was appropriate under either Diagnostic Code 5292 or 5295 based on the marked limitation of motion.  Under Diagnostic Code 5295, the severity of the limitation of motion associated with severe impairment, is "marked."  It is then reasonable that severe limitation of motion under Diagnostic Code 5292 also contemplates "marked" limitation of motion.  A higher rating was not warranted because the Veteran did not exhibit pronounced neurological impairment.  The Board recognizes that the ankle jerks were barely perceptible, but they were not absent and the disc bulging was described as being mild.  The primary identified impairment was the loss of motion.  Moreover, the evidence does not show that the Veteran experienced incapacitating episodes of intervertebral disc disease having a total duration of at least six weeks during the past 12 months.  

With regard to sciatica (and incontinence as noted below), the Board notes that the Veteran has been assigned separate ratings and neither the ratings nor the effective dates has been appealed such that these matters are before the Board at this time.  Thus, the Board will not address the Veteran's service-connected radiculopathy of the lower extremities.  


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged from the revised criteria of September 23, 2002.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

Turning the pertinent evidence, from September to December 2003, the  Veteran complained of low back pain.  A December 2003 report noted that the Veteran's motion was markedly limited in all planes which caused pain to increase.  The motion was noted to be less than 5 to 10 degrees in every plane.  

In March 2004, the Veteran reported that her back pain limited her ability to perform activities of daily living and disrupted her sleep.  A March 2004 x-ray revealed hypertrophy at L4-5 and L5-S.  In June 2004, she underwent an epidural block.  A July 2004 record from the pain clinic showed that she had severe back pain and used methadone for relief.  Epidural injections did not relieve her symptoms.  

The Veteran underwent a VA spine examination in May 2005.  She complained of low back pain that was sometimes so severe that she could not breathe.  She reported flare ups caused by cold weather and activity.  She was treated at a VA pain clinic.  She stated that she could not exercise or work in her garden, and that she had difficulties at work.  Upon examination, she had a slow, limping gait.  There was a slight loss of the normal lumbar lordosis.  The examiner found that she had decreased range of motion, but only provided measurements for her cervical spine.  The range of motion of her thoracolumbar spine was not recorded and the severity of the decrease was not discussed.  The examiner diagnosed the Veteran with lumbosacral strain, right lateral disc herniation at L4-L5 with right foraminal encroachment, and minor degenerative joint disease (DJD) at L4-L5 and L5-S1. 

At an February 23, 2006 appointment with Dr. B. H., the Veteran complained of radiating back pain.  She used a cane to walk.  Her ankle jerks were absent but her other reflexes were normal.  Straight leg raising produced pain.  She had painful extension and flexion to 15 degrees.  In May 2006, the Veteran complained of back pain with radiation.  In a later February 2007 letter from the private physician, it was confirmed that the Veteran had lumbar radiculopathy. herniated disc at L4 L5,  degenerative disc disease of the lumbar spine, cumulatively requiring narcotic medication.

On September 10, 2007, the Veteran was evaluated by a VA physician.  She reported constant back pain at level of 10 on a scale from 0 (not painful) to 10 (most painful).  She stated that she had fallen several times in the past four to five years.  She used a cane to walk.  Upon examination, she had decreased lumbar lordosis and rigidity of muscles in her back.  There was severe tenderness to palpation on both sides of her spine.  She could not get on the examination table.  The physician found that her range of motion was markedly decreased.  Her flexion was from 0 to 10 degrees, her extension was from 0 to 5 degrees, her lateral flexion was 5 degrees bilaterally, and lateral rotation was not possible due to pain.  An MRI showed minimal disc bulge at L3-L4, decreased disc space and height loss at L4-L5 and L5-S1, signs of desiccation at L4-L5 and L5-S1, and atrophy of the ligamentum flavum.  This report was the basis for the increase to 40 percent. 

In April 2009, the Veteran complained of back pain and stated that she used a fentanyl patch for relief.  In July 2009, it was noted that she walked in a flexed position with a cane.  Her gait was slow but not antalgic. 

The Veteran also underwent three more VA examinations for her back disability.  In October 2008, she complained of numbness and tingling in both legs.  She used a cane and stated that she slept in a recliner.  She had an antalgic gait with a limp and was unsteady on her feet without her cane.  The examiner found that the muscle strength assessment was inaccurate due to pain.  The Veteran's flexion was from 10 to 15 degrees, extension was 0 to 5 degrees, lateral rotation was from 0 to 5 degrees bilaterally, and lateral flexion was from 0 to 15 degrees bilaterally.  She had no additional limitation of motion following repetitive activity.  An MRI showed DDD of the thoracolumbar spine.  As noted in a prior  2009 Board remand, the October 2008 VA examination was inadequate because it did not properly address the DeLuca factors.

In March 2010, the Veteran underwent a second VA examination.  She complained of pain, stiffness, weakness, fatigability, and radiating pain. Upon examination her flexion was from 0 to 10 degrees, extension was from 0 to 10 degrees, lateral flexion was from 0 to 10 degrees bilaterally, and lateral rotation was from 0 to 10 degrees bilaterally.  However, observation "under distraction" revealed a forward flexion from 0 to 45 degrees and a left lateral rotation from 0 to 70 degrees.  The examiner also noted that the Veteran was able to sit upright at 90 degrees with her feet on the floor.  There was objective evidence of pain on motion, but no further limitation of motion after repetitive movement.  The Veteran denied incapacitating episodes.  Her back had normal symmetry.  She reported tenderness.  Her muscle strength was diminished at 4/5 and her reflexes were normal.  At this juncture, the Board notes that the "under distraction" range of motion findings are inconsistent with range of motion testing on the other examinations, particularly with consideration of the DeLuca factors.

In June 2010, she underwent another VA examination.  She reported that her pain began between her shoulder blades and radiated down her lower extremities.  She described her back pain as constant and dull with periods of sharp pain four to five times per day for two to three minutes.  She had not been prescribed bed rest by a physician.  She took prescription pain medication four times per day with minimal relief.  She reported flare ups four to five times per day that lasted for two to three minutes.  During flare ups, she stated that she was unable to climb stairs, drive, shop, attend to personal hygiene, or use the bathroom without help from her husband.  The examiner noted subjective complaints of pain, stiffness, fatigue, spasm, weakness, decreased motion, and numbness.  She used a cane and could walk approximately 50 feet.  She was not unsteady on her feet at the examination, but had fallen in the past year.  Upon examination, there was no abnormal curvature of the spine.  Her posture and gait were normal when she used her cane.  Her flexion was from 0 to 25 degrees, but it reduced to 13 degrees after repetitive motion.  Her extension was from 0 to 14 degrees, but decreased to 5 degrees after repetitive motion.  Her lateral flexion was from 0 to 10 degrees bilaterally.  However, her right lateral flexion reduced to 6 degrees after repetition and her left lateral flexion reduced to 5 degrees.  Her lateral rotation was from 0 to 20 degrees with limited shaky movement, weakness, and tenderness.  The examiner noted facial grimacing during range of motion testing.  The examiner found that the Veteran did not have ankylosis.  She was diagnosed with DJD of the spine. 

In addition, at her July 2009 hearing, the Veteran's husband testified that since the Veteran awarded a 40 percent disability evaluation, they have been unable to go horseback riding or bowling.  He stated that she is unable to play with or carry their grandchildren, and that he helps her dress, shower, and cook.  In a March 2010 statement, the Veteran asserted that she was unable to clean, cook, bathe, groom herself, and that her husband had to help her with everything.  She stated that she was unable to do any form of recreation and could not be intimate with her husband. She slept in a recliner.  At her May 2013 hearing, she testified that the symptoms of her back disability had worsened.  She could no longer touch her toes or tie her shoes.  She testified that she could not do yard work or perform her job as a nurse.  She stated that her disability was incapacitating.

Overall, the Board finds that as of the February 23, 2006 private examination, the Veteran exhibited neurological symptoms which were pronounced, such as absent ankle jerk.  In addition, her MRI findings showed increased disability.  In affording her all reasonable doubt, a 60 percent rating under Diagnostic Code 5293 was warranted.  In order for a higher rating to be assigned, ankylosis would need to be present, which it was not.  

With regard to other additional neurological impairment, although the Veteran claimed that she had incontinence due to her low back disability, that claim was granted in an October 2011 rating decision and was assigned a 40 percent rating.  That matter is not on appeal.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 40 percent prior to February 23, 2009, and a 60 percent rating as of that date.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe her disability.  Further, the record does not contain any specific probative evidence that the symptoms associated with the use of medication for her service-connected low back disability results in impairment beyond that contemplated by the various ratings assigned her several service-connected disabilities including her low back.  The Veteran was not frequently hospitalized.  In addition, as noted below, the Board is granting a TDIU during the entire appeal period (only previously granted from November 2009); therefore the Board finds that marked interference with employment is addressed.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected conditions that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



TDIU

The Court instructed the Board to consider the Veteran's assertions that she is entitled to a TDIU prior to November 13, 2009, the effective date of the award of a TDIU, so specifically include consideration the February 2006 private medical report that indicated that Veteran was not capable of maintaining remunerative employment due to her back condition as well as other pertinent evidence of records including the Veteran's statements.  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for higher compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an higher rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).; see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Here, the Veteran has expressly asserted that her low back disability impairs her ability to do her job as nurse.  The various documents and hearing testimony of record do not reflect entirely consistent statements.  For example, the Veteran indicated in a 2007 application for TDIU that she was still employed, but indicated that she had last worked full-time during 2003.  However, she listed full-time income for 1995 to 1996.  In hearing testimony, she reported that she last worked in 2007.  However, in a later 2010 application, she indicated that she last worked full-time in 2005, but had been unable to work since January 2006.  A private examiner indicated the next month that the Veteran was unemployable.  However, she also indicated that she last worked in October 2006, the date from which her SSA benefits were granted.  At her September 2007 examination, it appears that the Veteran was temporarily employed and she stated that she would get rejected from employment because no one wanted to hire a nurse with a cane who cannot sit or stand for extended periods.  The Veteran has also variously indicated low income to full-time income.  

The Board cannot rely on the Veteran's statements as reliable because they are contradictory.  Nonetheless, in viewing the evidence as a whole and her last TDIU application, it shows that she became unemployable as of October 2006.  The Board accepts that the later employment was not retained.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

During the entire period of the claim and in light of the grant of a higher rating for the Veteran's low back disability, the Veteran met the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether her service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The ultimate question is whether the Veteran, in light of her service-connected disorders, is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran has encountered difficulty with maintaining employment due to her disabilities, particularly her low back disability.  As noted, her statements are contradictory, but the evidence establishes that she was unemployed as of October 2006.  In viewing the pertinent evidence of record, the Board finds that a TDIU is warranted as she has not held gainful employment from October 2006.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  

The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from October 1, 2006.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that she hurt her knees during service, but did not seek treatment.  Alternatively, she maintains that she fell during 2009 due to becoming dizzy as a result of taking her medications prescribed for service-connected disabilities.  

The service treatment records do not show that knee disease or injury was treated or diagnosed during service.  

Post-service, the Veteran was involved in a motor vehicle accident (MVA) in October 2002.  She was treated the next month for a contusion of the knees which was noted to have occurred during the MVA.

In August 2009, the Veteran reported that she had painful knees due to a recent fall two weeks before.  On examination, there was no swelling or effusion and movements were normal.  In September 2009, the Veteran was seen by VA with complaints of hurting her knees in an August 2009 fall.  A September 2009 MRI of the right knee revealed intramuscular strain of the lateral gastrocnemius and small joint effusion with communicating baker's cyst.  MRI of the left knee revealed tiny baker's cyst and minimal changes of the patella and tibial tubercle.

In December 2009, the Veteran was seen by VA with complaints of hurting her knees in an August 2009 fall.  The impression was painful left knee with chondromalacia patella.

In August 2013, the Veteran was afforded a VA examination.  Arthritis of the knees was diagnosed.  The examiner indicated that the Veteran had mild degenerative joint disease and the amount thereof was age appropriate and no likely caused by the back injury.   The fact that the Veteran fell one time on her knees did not incur degenerative joint disease.  Rather, it was likely that she already had degenerative joint disease and had a flare-up after the fall.  As for the question of whether the Veteran's medication caused a fall in 2009 which resulted in knee injury, the examiner stated that an opinion could not be provided without resorting to mere speciation.  However, the examiner noted that the Veteran had not been started on any new medications prior to the fall.  

In May 2014, the Veteran was afforded another VA examination.  The Veteran reported that she did not have an inservice knee injury.  Rather, about 4 years before, she fell onto knees, hard.  She had taken her pain medication then had gotten up to go to the bathroom and fell.  She was using cane when it happened.   The examiner opined that the bilateral knee disability was less likely than not (less than 50 percent probability) caused by the  Veteran's low back disability.  The examiner indicated that the urgent care visit after the fall was thin on details.  However, the Veteran's statements did not match the documentation.  The Veteran reported that she was seen the same day of the fall in urgent care, but the records show that she was actually seen two weeks later.  The Veteran described that she fell from the standing position onto her knees and had her cane at the time.  As such, the examiner felt that the fall was probably not significant enough to cause joint damage if it was not seen on examination at that time and no limitations were noted on examination when she was seen in the urgent care.  The examiner noted that the knee joint design is that which withstands a lot of pressure, weight and routine abuse.  She noted that the Veteran is not obese.  The examination conducted two weeks after the fall was normal and no x-rays were done.  The Veteran continued to complain of pain thereafter and received injections, but had been without complaints for the past several years.  

In sum, the service treatment records do not reveal knee disease or injury and manifestations were not shown in the initial post-service years.  Many years after service, the Veteran suffered contusion of the knees in an MVA.  In August 2009, the Veteran fell on her knees and reported pain when she presented to VA for treatment.  There are two VA opinions of record, both opining that the Veteran's current bilateral knee arthritis was not etiologically related to the fall she sustained in August 2009.  One of the examiners indicated that the Veteran essentially had age-related arthritis.  The other examiner explained that the type of fall described by the Veteran was not significant enough to cause joint damage.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran is a nurse and thus competent to provide a medical opinion.  However, her opinion is less probative than the opinions of the VA examiners because the history she presented was inaccurate; thus diminishing the probative value.  The Board therefore attaches more probative value to the VA opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accordingly, service connection for right and left knee disabilities is denied on a direct, presumptive, and secondary basis.  











							(Continued on the next page)

ORDER

Entitlement to a disability evaluation of 40 percent for a low back disability prior to February 23, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability evaluation of 60 percent for a low back disability from February 23, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU from October 1, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back disability or medications taken for service-connected disability, is denied.  

Entitlement to service connection for a right knee disability , to include as secondary to service-connected low back disability or medications taken for service-connected disability, is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


